Title: To George Washington from Robert Jackson, 1752
From: Jackson, Robert
To: Washington, George

 

Dr Sir
[1752]

Last Night your Servt carried over what things were left also the last loaf of Double refind Sugar in my possession, if coarse single Refined will do for second rate gentry who may visit you as a Planter you may have 20 ct more. Your acct shall be transcribed as soon as possible from the beginning—but it so happens that my present Aid-du-Campe is a little intoxicated & incapable of Duty. You need not be anxious about the payment that will be left to your own convenience—I shall at all times take a peculiar pleasure in doing any thing that can oblige you—the intimacy long supported between your worthy Father & late Brother will I hope be revived in you & in some degree atone for their loss their acquaintance wth some others Dead were the greatest pleasure & Happiness—I was ever blessed with. I am wth sincere wishes for yr prosperity Dr Sr, Yr most obedt Hble Servt

Rob. Jackson


Since writing the above the Gout has seized me in the right wrist—can hardly hold the pen.

